Citation Nr: 0718249	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  05-03 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and M.S.




ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from November 1943 to September 
1946.  The veteran died in November 2003.  The appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant and M.S. testified at a Board hearing at 
the RO in February 2007.  At the February 2007 Board hearing, 
the appellant stated that there were pending claims for 
entitlement to service connection for tuberculosis and lung 
cancer at the time of the veteran's death.  To the extent 
that the appellant may be raising an accrued benefit claim, 
this matter is hereby referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran died in November 2003; his death certificate 
lists the cause of death as lung cancer.

2.  The veteran was not service-connected for any 
disabilities during his lifetime.

3.  Lung cancer was not manifested during the veteran's 
period of active duty service, or for many years after 
service, nor was it otherwise related to such service.


CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312, 3.374 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2006); 38 CFR § 3.159(b)(1) (2006).  As 
part of that notice, VA must inform the claimant of the 
information and evidence he is expected to provide, as well 
as the information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007); see also Pelegrini, 18 Vet. App. at 121; 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007); 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).

In this case, in May 2004 and January 2007 letters, the RO 
provided notice to the appellant regarding what information 
and evidence is needed to substantiate service connection, 
increased rating, and earlier effective date claims, as well 
as specifying what information and evidence must be submitted 
by her, what information and evidence will be obtained by VA, 
and the need for her to advise VA of or submit any further 
evidence that pertains to her claim.  

The Board additionally notes that the appellant did not 
receive timely notice as to the information and evidence 
necessary to establish increased ratings and earlier 
effective dates.  As such, the VCAA notice was deficient as 
to timing.  The Board notes that the appellant, however, has 
not been prejudiced from this error because, in light of the 
denial of the claim in this appeal, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.  Sanders, supra.; Simmons, supra.

The Board notes at this point that the RO has taken 
appropriate action to comply with the duty to assist 
the appellant with the development of her claim.  The record 
includes limited service records, private medical records, 
and VA treatment records.  The record also includes several 
medical opinions addressing the etiology of the veteran's 
fatal lung cancer.  As such, the Board finds that the record 
as it stands includes sufficient competent evidence to decide 
this claim.  See 38 C.F.R. § 3.159(c)(4).  Under these 
circumstances, the Board finds no further action is necessary 
to assist the appellant with the claim.

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claim.

Analysis

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Applicable law provides that service connection will be 
granted for disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, that 
an injury or disease occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for 
veteran's who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as malignant tumors, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  
Additionally, tuberculosis is presumed to have been incurred 
in service if manifest to a compensable degree within three 
years of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

A review of the record shows that the veteran's death was 
caused by lung cancer.  The appellant has argued that the 
veteran's fatal lung cancer was caused by tuberculosis 
incurred during active duty service.  

The veteran's limited service medical records show no 
evidence of tuberculosis or lung cancer.  The veteran's 
September 1946 separation examination report shows no 
significant pathology and notes that the veteran's 
respiratory system was clinically evaluated and found to be 
normal.  The same examination report reflects that a chest x-
ray was negative.  There is also no objective medical 
evidence of any tuberculosis within the three-year 
presumptive period following discharge from active duty 
service.  

The Board acknowledges the October 2003 and August 2004 
letters from W.L., M.D. which purport to show that the 
veteran's fatal lung cancer was etiologically related to 
exposure to tuberculosis during active duty service.  The 
October 2003 letter states that the veteran had a long-
standing history of pulmonary parenchymal scarring and right 
middle lobe collapse as well as areas of scar tissue in his 
chest radiographs and chest CAT scans that was consistent 
with old granulomatous disease likely related to exposure to 
tuberculosis patients.  The August 2004 letter states that 
the veteran's long-standing abnormalities on x-rays and CAT 
scans were consistent with scarring from old granulomatous 
disease, specifically tuberculosis.  The letter stated that 
the veteran worked as a dentist in a tuberculosis sanitarium 
during World War II and that scarring from tuberculosis led 
to the veteran's fatal lung cancer.  

Also of record is an October 2003 letter from R.J.G., M.D.  
In the letter, Dr. RJG noted that the veteran had advanced 
non small cell carcinoma of the lung and that he had had 
areas of scar tissue on chest x-rays and CT scans for many 
years.  Dr. RJG stated that the chest x-ray and CT scan 
findings were consistent with prior granulomatous disease 
likely related to exposure to tuberculosis during the Second 
World War in 1944 and 1945, when he was exposed to 
tuberculosis as part of his service.  Dr. RJG stated that one 
could make the case that the veteran had what is know as a 
scar carcinoma which arose in an area of the prior scarring.

The Board finds these letters do not have high probative 
value in determining the etiology of the veteran's fatal lung 
cancer because the letters both presume that the veteran was 
exposed to and contracted tuberculosis during active duty 
service when in fact there is no objective evidence of record 
showing either that the veteran was exposed to or that he 
contracted tuberculosis during active duty service.  There 
are no x-ray reports, laboratory findings, clinical findings 
or treatment records to support a finding that the veteran 
was exposed to or contracted tuberculosis during active duty 
service.  In fact, as previously noted, the veteran's 
September 1946 discharge examination report shows that his 
lungs were clinically examined and found to be normal and 
that x-ray images of the his lungs were negative for any 
abnormalities.  

The Board notes that the appellant asserts that the veteran 
was exposed to tuberculosis in service.  The probative value 
of her assertion is limited as the veteran's available 
service medical records are negative for any findings of 
exposure to tuberculosis.  As note above, the veteran's chest 
x-rays studies were listed as normal upon his discharge from 
service.  Additionally, there are no postservice medical 
records reporting any exposure to tuberculosis until 2003, 
approximately 57 years following the veteran's discharge from 
service.

The Board finds that there is no persuasive objective medical 
evidence to demonstrate that the veteran's fatal lung cancer 
was related to any aspect of his active duty service, 
including exposure to tuberculosis.  It follows that the 
preponderance of the evidence in this case is against a 
finding that there is a connection between the cause of the 
veteran's death and his active duty service.  As such, there 
is not such a state of approximate balance of the positive 
evidence to otherwise warrant a favorable decision.  
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


